UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Information Required in Proxy Statement Scheduled 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant : Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 TRIPLE-S MANAGEMENT CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: March16, 2012 Dear Sir: The Annual Meeting of Stockholders of Triple-S Management Corporation (the “Company”) will be held on April27, 2012. In order for a person to represent a deceased shareholder at the Annual Meeting, Triple-S Management must receive the following documents certifying the representative’s authority: 1- If a will exists and an executor or judicial administrator has been designated: · Copy of the will or document designating the judicial administrator, if one has been designated, · Certificate from the Registry of Wills, and · Letter issued by the probate court certifying the executor. 2- If a will exists but an executor has not been designated or the executor is not authorized to participate at the Annual Meeting as a representative of the estate: · Copy of the will, · Copy of the declaration of heirs (if the will does not name all heirs), · Certificate from the Registry of Wills, and · A letter signed by all heirs to the deceased shareholder, designating and authorizing the person to participate at the Meeting and to vote therein as set forth in such letter. 3- If a will does not exist: · Copy of the declaration of heirs, and · A letter signed by all heirs to the deceased shareholder, designating and authorizing the person to participate at the Meeting and to vote therein as set forth in such letter. In order to participate at the Annual Meeting for 2012, all necessary documents must be received prior to April18, 2012.All documents must be addressed to the Secretary of the Company at PO Box 363628, San Juan, PR 00936-3628. For more information, please call (787) 749-4025. If the representative of the estate of a deceased shareholder cannot attend the Meeting, he/she may exercise the right to vote by sending the Proxy, together with the corresponding documentation described above, to the attention of the Secretary of the Board. Sincerely, /s/ Roberto García Rodríguez Roberto García Rodríguez Secretary * This is an English translation of the original letter mailed by the “Company on March 16, 2012. Pursuant to Rule 306 of Regulation S-T, a copy of the original letter has been retained by the Company and furnished to the Securities and Exchange Commission upon request. *** Exercise Your Right to Vote *** Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on April 27,2012 TRIPLE-S MANAGEMENT CORPORATION You are receiving this communication because you hold shares in the above named company. This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. You may view the proxy materials online atwww.proxyvote.com or easily request a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. — Before You Vote — How to Access the Proxy Materials — How To Vote — Please Choose One of the Following Voting Methods Voting items The Board of Directors recommends you vote FOR the following proposal(s): 1. Election of Directors Nominees a. Luis A. Clavell b. Jesús R. Sánchez-Colón c. Cari M. Domínguez The Board of Directors recommends you vote FOR the following proposal(s): 2 Ratification of the selection of the independent registered public accounting firm 3 Advisory Vote on the Compensation of Our Named Executive Officers NOTE: Such other business as may properly come before the meeting or any adjournment thereof. Voting Instructions
